  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 1 of 22 PageID 1




                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                          CASE NO.  6:20-CV-1591

SHELBY HILL                         )
A/K/A SHELBY “JILL”,                )
Individually and on behalf of       )                                    CLASS ACTION
all others similarly situated,      )
        Plaintiff(s),               )
                                    )
vs.                                 )
AMERICAN MED SYSTEMS, INC.,         )
      Defendant.                    )
____________________________________)

         PLAINTIFF’S COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

                                        AND DEMAND FOR JURY TRIAL


          COMES NOW the Plaintiff, SHELBY HILL A/K/A SHELBY “JILL”, (hereinafter

referred to as the “Plaintiff” or by name), individually and on behalf of all others similarly

situated, by and through his/her undersigned attorney, and files this Complaint and sues the

Defendant, AMERICAN MED SYSTEMS, INC., a FOREIGN CORPORATION, (hereinafter

referred to as the “Defendant” or “AMS”), for damages and other relief pursuant to the Federal

Fair Debt Collection Practices Act (hereinafter “FDCPA”) and for damages and injunctive relief

pursuant to the Florida Consumer Collection Practices Act (hereinafter “FLCCPA”), and in

support thereof alleges:


                               ALLEGATIONS COMMON TO ALL COUNTS


1.        The Court has original jurisdiction in this action by virtue of 28 U.S.C. §1331 because the

          matter in dispute involves a federal law arising under the Constitution, laws, or treatises

          of the United States, to wit: the FDCPA, 15 U.S.C. §1692. The Court has supplemental

          jurisdiction over the state law claims pursuant to 28 U.S.C. §1367(a), as the other claims
                                           Page 1 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 2 of 22 PageID 2




          are so related to claims in the action within such original jurisdiction that they form part

          of the same case or controversy under Article III of the United States Constitution.


2.        Venue is proper in this District under 28 U.S.C. §1391(b) because the allegations herein

          relate to Defendant’s transactions in this District, and its infliction of injury on Plaintiff in

          the State of Florida. This is the judicial district in which a substantial part of the events

          or omissions giving rise to the claim occurred, or a substantial part of property that is the

          subject of the action is situated.


3.        This is an action for damages and other relief for violation of the FDCPA 15 U.S.C.

          §1692, et seq., and damages and injunctive relief for violation FLCCPA §559.72(9)

          (2020), F.S.


4.        At all times material hereto, the Plaintiff is a resident of this district in Seminole County,

          Florida, and is sui juris.


5.        At all times material hereto, the Plaintiff is a consumer pursuant to the FDCPA and the

          FLCCPA in that he/she is a natural person obligated or allegedly obligated to pay a

          consumer debt, to wit: a debt for personal medical services rendered to and for herself.


6.        At all times material hereto, the Defendant is a consumer debt collector within the

          meaning of the FDCPA and the FLCCPA in that: the Defendant has used

          instrumentalities of interstate commerce such as the telephone, the mails, and the internet

          in their business the principal purpose of which is the collection of debts; the Defendant

          regularly collects or attempts to collect, directly or indirectly, consumer debts owed or

          due or asserted to be owed or due another; and the Defendant has represented themselves

                                                      Page 2 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 3 of 22 PageID 3




          to be a consumer debt collector in advertisements.


7.        The Defendant is a consumer collection agency pursuant to the FLCCPA in that they are

          a debt collector or business entity engaged in the business of soliciting consumer debts

          for collection or of collecting consumer debts and they are not expressly exempted from

          the law as set forth by Florida Statutes.


8.        The Defendant is a debt collector pursuant to the FLCCPA in that they are a person who

          uses any instrumentality of commerce within this state, whether initiated from within or

          outside this state, in any business the principal purpose of which is the collection of

          debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed

          or due or asserted to be owed or due another.


9.        At all times material hereto, the debt the Defendant was attempting to collect was a

          consumer debt, specifically, an obligation or alleged obligation of the Plaintiff to pay

          money arising out of a transaction in which the money, property, insurance, or

          services which are the subject of the transaction are primarily for personal, family, or

          household purposes, whether or not such obligation had been reduced to judgment within

          the meaning of the FDCPA 15 U.S.C. §1692a(5), to wit: a debt for personal medical

          services rendered to and for herself.


10.       The alleged debt the Defendant attempted to collect from the Plaintiff is due to, owed to,

          and owned by another. The debt is not due to, owed to, or owned by, the Defendant.


11.       The alleged debt the Defendant attempted to collect from the Plaintiff was in default at

          the time the Defendant received the debt from the original creditor for purposes of

                                                      Page 3 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 4 of 22 PageID 4




          collecting the debt.


12.       The Defendant used interstate mail services and facilities in their attempt to collect the

          alleged debt from the Plaintiff by sending the Plaintiff debt collection communications

          through the U.S. Mail to the State of Florida for the purpose of collection from another

          state.


13.       Defendant AMS:


          a.        The Defendant regularly collects or attempts to collect, directly or indirectly,

                    many consumer debts against many consumers, including the Plaintiff, that were

                    due another.


          b.        The Defendant uses standardized form letters to consumers in their efforts to

                    collect consumer debts.


          c.        The consumer debts the Defendant attempts to collect are in default at the time the

                    Defendant receives the debts and attempted to collect said debts.


          d.        The Defendant AMS advertises:

                    1.         AMS is THE PREMIER COLLECTION AGENCY FOR COMMERCIAL
                               AND MEDICAL ACCOUNTS.

                    2.         AMS collects Self-Pay Aged Collections

                    3.         AMS was incorporated in Ohio in 2002 by President and CEO Raymond
                               R. Eckert, who has nearly 32 years of experience in the collection and
                               billing industry. AMS offers services to Hospitals and Physicians offices
                               throughout the United States. Currently headquartered in Uniontown,
                               Ohio, Henderson, Nevada is the home of the company’s new Western
                               office sales division. Our company also has a commercial division that
                               handles collection services for non-medical facilities. Call us today so we
                               can start increasing your monthly revenue!
                                                Page 4 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 5 of 22 PageID 5




                    4.         We tailor our service to meet the needs of your unique business model.
                               There is no “one-size-fits-all” motto at AMS! Our service is personal.
                               From establishing customized notices and call schedules, to providing any
                               of our numerous reporting tools, we offer proven methods of that serve
                               one purpose – getting your outstanding balances paid, and money back in
                               your pocket! AMS has one of the highest rates of recovery in the industry.

                    5.         We have collection techniques designed for medical collections, as well as
                               commercial collections. We understand the difference, and have only
                               professional and knowledgeable personnel dealing with your patients and
                               customers. From “soft” early out collections, to a more “firm” approach,
                               we have the tools and experience to get you paid, while representing and
                               maintaining your professional image. Our staff are trained and compliant
                               in HIPAA laws and the Fair Debt Collection Practices Act (FDCPA).

                    6.         Proven results, over 20 YEARS EXPERIENCE IN WORKERS COMP
                               BILLING, PRIVATE PAYER BILLING and PAST DUE COLLECTIONS.

                    7.         AMS has a CHECKLIST FOR SUCCESS
                                Over 30 + years of experience
                                 Fair and reasonable pricing
                                 Precise reports
                                 24/7 access to your accounts
                                 Free quotes
                                 All calls are recorded
                                 No long term lock in contracts
                                 Zero start-up fees
                                 Our staff is results driven
                                 No recordings, real people taking calls
                                 HIPAA and FDCPA compliant
                                 MEDICAL COLLECTIONS
                                 COMMERCIAL COLLECTIONS
                                 CONSUMER COLLECTIONS
                                 SERVICE COLLECTIONS AND SCHOOL LOANS

                    8.         American Med Systems has been a successful collection agency and
                               medical billing agency since 1996. The CEO Raymond Eckert has been
                               involved in the industry since 1984. Our services include medical
                               collections and commercial collections. American Corporate Recovery, a
                               subsidiary, works commercial collections.

                    9.         We work on commission only. If we don’t collect the account, there is no
                               fee.



                                                      Page 5 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 6 of 22 PageID 6




                    10.        There is absolutely no other cost involved. Our fees are as low as 8% and
                               as high as 40%. Age and balance of the account is what determines that
                               fee rate. Accounts over 1 year old from date of service are 35%, under 1
                               year 25%. Balances under $100 are 30%.

                    11.        We send a series of collection notices to the debtors that graduate in tone
                               and demand. Our philosophy is notices do not collect revenue, phone
                               calls do.

                    12.        We are trained to collect revenue and ask for payments. This is what we
                               do for a living and are very successful at it. We can accept credit cards,
                               checks by phone and payment via our web site. We are trained medical
                               collectors who know how to talk to patients and know how to understand
                               medical insurance questions. Our commercial collections are worked by
                               an entirely separate department by well-trained recovery agents.


          e.        Based upon the Defendant’s own representations as being consumer debt

                    collectors, it is believed they collect consumer debts against hundreds if not

                    thousands of other consumer debtors on a regular basis and use the telephone

                    and/or the U.S. Mail in that business.


          f.        The Defendant has officers, directors, employees, and/or other persons trained in

                    consumer debt collection practices and procedures on the staff of their business

                    and they use forms and scripts specifically for consumer debt collection in their

                    consumer debt collection activities.


          g.        The instances of consumer debt collection activity performed by the Defendant is

                    numerous, frequent, orderly, recurring, uniform, and performed at normal

                    intervals as routinely requested by clients pursuant to established client

                    relationships to a sufficient degree to qualify as “regular” pursuant to the FDCPA.


14.       All of the purported violations of the law by the Defendant as stated and described herein

          are substantial and material and have resulted in direct harm to the Plaintiff and members
                                          Page 6 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 7 of 22 PageID 7




          of the Class(es).


15.       The Defendant refers to the Plaintiff as SHELBY “JILL” when her correct name is

          SHELBY HILL. SHELBY HILL and SHELBY “JILL” are one and the same person.


16.       The Plaintiff has retained the undersigned law firm to represent him/her in these

          proceedings pursuant to a fee agreement.


17.       Pursuant to the FDCPA, 15 U.S.C. §1692(k)(3), if the Plaintiff is successful in enforcing

          liability under the Act, the Plaintiff is entitled to and requests that the Court award

          him/her reasonable attorney’s fees and costs incurred.


18.       Pursuant to the FDCPA, 15 U.S.C. §1692(k)(3), if the Plaintiff is successful in enforcing

          liability under the Act, the Plaintiff is entitled to and requests that the Court award

          him/her reasonable attorney’s fees and costs incurred.


19.       Pursuant to the FLCCPA, F.S. §559.77 (2019), if the Plaintiff is successful in enforcing

          liability under the Statute, the Plaintiff is entitled to and requests that the Court award

          him/her reasonable attorney’s fees and costs incurred.


20.       All conditions precedent to the filing of this action have occurred, have been satisfied, or

          have been waived.


21.       The Plaintiff requests trial by jury on all issues triable by jury as of right or by law.




                                                      Page 7 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 8 of 22 PageID 8




                                         CLASS ACTION ALLEGATIONS


22.       Plaintiff brings this case as a Class action pursuant to Rule 23, Fed.R.Civ.P.


23.       There are questions of law and fact common to each Class, which common issues

          predominate over any issues peculiar to individual Class members.                  The principal

          common questions are:


          a.        Is the Defendant’s altered FDCPA language contained in their initial debt

                    collection letter (First Letter) a violation of the FDCPA?

          This account has been referred to our office for immediate collection.

          If you dispute the validity of this debt or any portion thereof, you must contact our
          office within 30 days of receiving this notice to dispute the debt; if you do not
          dispute within 30 days of receiving this notice we will assume the debt is valid. If you
          notify this office within 30 days from receiving this notice that you dispute the
          validity of this debt, this office will obtain verification of the debt and we will mail
          the verification to you. We do not have the ability to accept faxed disputes, call or
          mail only. If you request from this office in writing within 30 days of receiving this
          notice, this office will provide you with the name and address of the original
          creditor, if different from the current creditor. This is an attempt to collect a debt
          and all information received will be used for that purpose.

          If payment in full cannot be made at this time, please call our office at 1-800-470-
          6986 for payment arrangements. This could be your last opportunity to prevent this
          from being placed on your credit report.

15 U.S.C. §1692g               Overshadowing or inconsistent with required disclosures.


15 U.S.C. 1692e(11) Failure to disclose that the communication is from a debt collector.


15 U.S.C. 1692g(a)(4)                    Failure to state dispute of debt may be on “any portion thereof”

of debt.


15 U.S.C. 1692g(a)(4)                    Failure to state dispute of the debt must be “in writing” to obtain

                                                      Page 8 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
  Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 9 of 22 PageID 9




validation information.


15 U.S.C. 1692g(a)(4)                    Mischaracterization of a fax as not a writing.


15 U.S.C. 1692g(a)(4)                    Misstatement that an oral request for verification is sufficient.


15 U.S.C. 1692g(a)(2)                    Failure to state name of the original creditor to whom debt owed.


15 U.S.C. §1692e, (10)                   Statements were false, deceptive, or misleading representation or

means in connection with the collection of a debt in violation.


15 U.S.C. §1692f                         Statements were also unfair or unconscionable means to collect or

attempt to collect any debt.


          b.        Is the Defendant’s debt collection letter (Second Letter) a violation of the

                    FDCPA?


15 U.S.C. 1692e(11) Failure to disclose that the communication is from a debt collector.


15 U.S.C. 1692e(11) Second letter demanding immediate payment sent before expiration of 30

days form initial communication.


15 U.S.C. 1692g(a)(2)                    Failure to state name of the original creditor to whom debt owed.


15 U.S.C. §1692e, (10)                   Statements were false, deceptive, or misleading representation or

means in connection with the collection of a debt in violation.


15 U.S.C. §1692f                         Statements were also unfair or unconscionable means to collect or

attempt to collect any debt.

                                                      Page 9 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 10 of 22 PageID 10




24.       (i) Approximate Number of Class Members:                              The members of each Class are so

          numerous that separate joinder of each member is impracticable. The approximate

          number of Class members is unknown but is reasonably expected to be in the hundreds

          if not thousands for each proposed Class.


25.       (ii) Definition of the Alleged Class: There is/are four (4) proposed Class(es) defined as

          follows:

          a.        The First Class consists of all persons who satisfy the following criteria.

                    (i)Received an initial debt collection letter from AMS;
                    (ii)
                       For a consumer debt;
                    (iii)
                       The letter contained defective FDCPA language in substantially the following
                       form:
          This account has been referred to our office for immediate collection.

          If you dispute the validity of this debt or any portion thereof, you must contact our
          office within 30 days of receiving this notice to dispute the debt; if you do not
          dispute within 30 days of receiving this notice we will assume the debt is valid. If you
          notify this office within 30 days from receiving this notice that you dispute the
          validity of this debt, this office will obtain verification of the debt and we will mail
          the verification to you. We do not have the ability to accept faxed disputes, call or
          mail only. If you request from this office in writing within 30 days of receiving this
          notice, this office will provide you with the name and address of the original
          creditor, if different from the current creditor. This is an attempt to collect a debt
          and all information received will be used for that purpose.

          If payment in full cannot be made at this time, please call our office at 1-800-470-
          6986 for payment arrangements. This could be your last opportunity to prevent this
          from being placed on your credit report.;

                   (iv)        During the one year period prior to the filing of the complaint in this action.

          b.        The Second Class consists of all persons who satisfy the following criteria.

                    (i)        Received a second debt collection letter from AMS;
                    (ii)       For a consumer debt;
                    (iii)      The letter did not identify that it was from a debt collector;
                    (iv)       During the one year period prior to the filing of the complaint in this action.


                                                     Page 10 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 11 of 22 PageID 11




          c.        The Third Class consists of all persons who satisfy the following criteria.

                    (i)        Received a second debt collection letter from AMS;
                    (ii)       For a consumer debt;
                    (iii)      The letter contained a demand for immediate payment and was sent before
                               expiration of 30 days from the initial communication;
                    (iv)       During the one year period prior to the filing of the complaint in this action.

          d.        The Fourth Class consists of all persons who satisfy the following criteria.

                    (i)        Received a second debt collection letter from AMS;
                    (ii)       For a consumer debt;
                    (iii)      The letter failed to state name of the original creditor to whom debt was
                               owed and such information was not in a prior communication from the
                               debt collector;
                    (iv)       During the one year period prior to the filing of the complaint in this action.

26.       (iii) The Representative Party Will Fairly and Adequately Protect and Represent the

          Interests of Each Member of the Class:                                The   Plaintiff   will   fairly   and

          adequately represent the interests of the Class members.


27.       The Plaintiff has retained counsel experienced in prosecuting consumer protection

          matters and there is no reason why Plaintiff and his/her counsel will not vigorously

          pursue this matter.


28.       (b)(1)(A)            The prosecution of separate claims or defenses by or against individual

          members of each Class would create a risk of inconsistent or varying adjudications

          concerning individual members of each Class which would establish incompatible

          standards of conduct for the party opposing each Class.


29.       (b)(1)(B)            Adjudications concerning individual members of each Class which would,

          as a practical matter, be dispositive of the interests of other members of each Class who

          are not parties to the adjudications, or substantially impair or impede the ability of


                                                     Page 11 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 12 of 22 PageID 12




          other members of each Class who are not parties to the adjudications to protect their

          interests.


30.       (b)(2)               The Defendant has acted or refused to act on grounds generally

          applicable to all the members of each Class, thereby making final injunctive relief or an

          award of damages concerning each Class as a whole appropriate. Plaintiff's claims are

          typical of the claims of all of the members of each Class who were the subject of

          improper debt collection activities and communications from the Defendant in violation

          of the law. The Defendant has acted on grounds which are generally applicable to the

          Class, in that they have acted in a uniform manner with respect to all members of each

          The Plaintiff and the members of each Class have sustained similar damages and

          violations of their rights as a result of the actions of the Defendant and are requesting

          similar relief.


31.       (b)(3)               The questions of law or fact common to the claims of the representative

          party and the claims of each member of each Class predominate over any question of

          law or fact affecting only individual members of each Class, and Class representation

          is superior to other available methods for the fair and efficient adjudication of the

          controversy. The principal common questions are stated above in Paragraph 22.




                                                     Page 12 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 13 of 22 PageID 13




                 COUNT I                         VIOLATION OF THE FDCPA 15 USC §1692

                                                         (Class Action)


32.       Plaintiff readopts and realleges allegations 1 through 31, inclusive, as if fully set forth

          herein.


33.       In addition to all other counts of this complaint or in the alternative to them, the Plaintiff,

          individually and on behalf of all others similarly situated, sues Defendant AMS for

          violation of FDCPA 15 USC §1692.


34.       At all times material hereto, Defendant AMS acted to collect consumer debts, including

          consumer debts for personal medical services rendered in Florida.


FIRST LETTER


35.       On or about 3/2/2020, AMS sent the Plaintiff a debt collection communication. A copy of

          this letter is attached hereto and made a part hereof as Exhibit “A”.


36.       Said debt collection communication from AMS concerned the Plaintiff's debt for personal

          medical services rendered for herself.


37.       The Plaintiff received this letter.


38.       The letter states, in relevant part:

                                                            NOTIFICATION

          SHELBY JILL,


                                                     Page 13 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 14 of 22 PageID 14




          This account has been referred to our office for immediate collection.

          If you dispute the validity of this debt or any portion thereof, you must contact our
          office within 30 days of receiving this notice to dispute the debt; if you do not
          dispute within 30 days of receiving this notice we will assume the debt is valid. If you
          notify this office within 30 days from receiving this notice that you dispute the
          validity of this debt, this office will obtain verification of the debt and we will mail
          the verification to you. We do not have the ability to accept faxed disputes, call or
          mail only. If you request from this office in writing within 30 days of receiving this
          notice, this office will provide you with the name and address of the original
          creditor, if different from the current creditor. This is an attempt to collect a debt
          and all information received will be used for that purpose.

          If payment in full cannot be made at this time, please call our office at 1-800-470-
          6986 for payment arrangements. This could be your last opportunity to prevent this
          from being placed on your credit report.

39.       The letter of 3/2/2020 violated the FDCPA in the following ways:


          a.        FIRST VIOLATION The letter states: “This account has been referred to our

                    office for immediate collection.”…Further, the letter states: “If payment in full

                    cannot be made at this time, please call our office at 1-800-470-6986 for

                    payment arrangements. This could be your last opportunity to prevent this

                    from being placed on your credit report.”

                               This letter therefore demands immediate payment and if payment is not

                    made immediately, AMS threatens specific immediate action against the Plaintiff,

                    that is, to place the collection on the debtor’s credit report. These statements

                    contradict and overshadow the FDCPA’s right that a debtor be given 30 days to

                    dispute the debt or request verification in violation of 15 U.S.C. §1692g by

                    overshadowing or being inconsistent with the disclosure of the consumer’s right

                    to dispute the debt or request the name and address of the original creditor and

                    obtain written documentation validating of the debt.


                                                     Page 14 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 15 of 22 PageID 15




          b.        SECOND VIOLATION                                     The     Defendant’s      debt   collection

                    communication fails to identify AMS as a debt collector in violation of 15 U.S.C.

                    §1692e(11).


          c.        THIRD VIOLATION                           The Defendant’s debt collection communication

                    fails to identify the name of the creditor to whom the debt is owed in violation of

                    15 U.S.C. §1692g(a)(2).


          d.        FOURTH VIOLATION                                     The letter states:    “If you dispute the

                    validity of this debt or any portion thereof, you must contact our office

                    within 30 days of receiving this notice to dispute the debt; if you do not

                    dispute within 30 days of receiving this notice we will assume the debt is

                    valid.”. (underlining emphasis added)

                               This letter and the statements therein are not in substantial compliance

                    with the wording required by 15 U.S.C. 1692g.


                               This statement is confusing to the least sophisticated consumer by falsely

                    representing that the only person who can dispute a debt is the debtor themselves

                    (you must contact our office), not anyone else on their behalf, which would

                    include an attorney.


                               This statement is confusing to the least sophisticated consumer by falsely

                    representing that the debtor is absolutely required to contact the Defendant

                    concerning dispute of this debt without exception. This statement is undoubtedly

                    geared to discourage the debtor from any method of disputing this debt, such as

                    seeking legal advice or filing a lawsuit, which the letter states is not a permitted
                                          Page 15 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 16 of 22 PageID 16




                    way to dispute the debt.


                               This statement is confusing to the least sophisticated consumer by falsely

                    representing that the debtor can only dispute the entire debt and not a portion of

                    the debt.


                               This statement is confusing to the least sophisticated consumer by not

                    identifying what a debtor must dispute or how much of the debt must be disputed

                    or risk having the debt assumed to be valid.


          e.        FIFTH VIOLATION                           The letter misstates the FDCPA’s validation notice

                    by leaving out the “or any portion thereof” requirement of 15 U.S.C. 1692g(4),

                    thereby misleading the debtor into falsely believing they cannot obtain

                    verification of the purported debt if they only dispute a portion of the debt.


                    “If you notify this office within 30 days from receiving this notice that you
                    dispute the validity of this debt, this office will obtain verification of the debt
                    and we will mail the verification to you.”




          f.        SIXTH VIOLATION                           The letter misstates the FDCPA’s validation notice

                    by leaving out the “in writing” requirement of 15 U.S.C. 1692g(4), thereby

                    misleading the debtor into falsely believing the Defendant must provide, and the

                    debtor can obtain, verification of the purported debt by oral request when the debt

                    collector is under no legal duty to provide a response to an oral request.


                    “If you notify this office within 30 days from receiving this notice that you
                    dispute the validity of this debt, this office will obtain verification of the debt
                    and we will mail the verification to you.”
                                                     Page 16 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 17 of 22 PageID 17




          g.        SEVENTH VIOLATION                                    The letter states:   “We do not have the

                    ability to accept faxed disputes, call or mail only”, which confuses the least

                    sophisticated consumer by falsely representing the wording required or allowed

                    by 15 U.S.C. 1692g.

                               This statement is confusing to the least sophisticated consumer by falsely

                    representing that the FDCPA allows the debtor to make an oral telephone call to

                    Defendant to preserve their rights and that certain written communications would

                    not be sufficient (faxes).


                               Additionally, the Defendant is not allowed to summarily declare a fax to

                    be an insufficient form of writing to invoke the FDCPA rights and protections and

                    it confuses the least sophisticated consumer as to what is allowed and what is not.

                    If, in fact, the Defendant had a fax machine and received a fax from a consumer

                    or their attorney disputing a debt or requesting verification/validation of the debt,

                    the law would allow that to be a sufficient writing to invoke a person’s FDCPA

                    rights.


          h.        EIGHTH VIOLATION                                     The Plaintiff made partial payment of this

                    debt and owes only $85.00 and all records clearly show this amount was owed

                    well before the Defendant starting their collection activities. By claiming the

                    Plaintiff owes $110.00, the Defendant has violated 15 U.S.C. 1692e(2)(a), by

                    falsely representing the character, amount, or legal status of the debt.


          i.        NINTH VIOLATION                                      The Defendant’s letter fails to state the name

                    of the original creditor to whom the debt is owed as required by 15 U.S.C.

                                                     Page 17 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 18 of 22 PageID 18




                    1692g(a)(2). The Defendant did not send another letter within 5 days of the initial

                    communication with the name of the creditor to whom the debt is owed either.


40.       Taken individually or collectively, all of the violations of the FDCPA in the first letter by

          the Defendant had a purpose and/or effect of overshadowing and obfuscating the

          protections of the act to the detriment of the Plaintiff and all members of each Class.


41.       Taken individually or collectively, all of the violations of the FDCPA in the first letter are

          also false, deceptive, or misleading representation or means in connection with the

          collection of a debt in violation of 15 U.S.C. §1692e, §1692e(10).


42.       Taken individually or collectively, all of the violations of the FDCPA in the first letter are

          also unfair or unconscionable means to collect or attempt to collect any debt in violation

          of 15 U.S.C. §1692f.


SECOND LETTER


43.       On or about 3/24/2020, AMS sent the Plaintiff another debt collection communication. A

          copy of this letter is attached hereto and made a part hereof as Exhibit “B”.


44.       Said debt collection communication from AMS concerned the Plaintiff's debt for personal

          medical services rendered to and for herself.


45.       The Plaintiff received this letter.


46.       The letter provided, in relevant part:




                                                     Page 18 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 19 of 22 PageID 19




        SECOND NOTICE TO RESOLVE YOUR PAST DUE ACCOUNT!
SHELBY JILL,

This account still remains unpaid!
American Med Systems, Inc. has made several attempts to contact you by telephone.
Please send payment immediately.
This is an attempt to collect a debt and all information received will be used for that
purpose.

47.       FIRST VIOLATION                           This letter and the statements therein are not in substantial

          compliance with the wording required by the FDCPA as the Defendant failed to disclose

          that the communication is from a debt collector in violation of 15 U.S.C. 1692e(11)


48.       SECOND VIOLATION                                    This letter and the statements therein are not in

          substantial compliance with the wording required by the FDCPA as this letter was sent

          within 22 days of the Defendant’s 1st collection letter and received by the Plaintiff less

          than 30 days from the Defendant’s 1st collection letter and demanded immediate payment

          thereby overshadowing and being inconsistent with the disclosure of the consumer’s right

          to dispute the debt or request the name and address of the original creditor and obtain

          written documentation validating the debt within 30 days of the initial communication

          thereby violating 15 U.S.C. 1692e(11).


49.       THIRD VIOLATION                                     The Plaintiff made partial payment of the debt and

          owed at most $85.00. All records clearly show the correct amount of this debt was only

          $85.00 well before the Defendant starting their collection activities so the Defendant

          knew the correct amount of the debt prior to starting their collection activities. By

          claiming the Plaintiff owed $110.00, the Defendant has violated 15 U.S.C. 1692e(2)(a),

          by falsely claiming the character, amount, or legal status of the debt.



                                                     Page 19 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 20 of 22 PageID 20




50.       Taken individually or collectively, all of the violations of the FDCPA in the second letter

          by the Defendant had a purpose and/or effect of overshadowing and obfuscating the

          protections of the act to the detriment of the Plaintiff and all debtors.


51.       Taken individually or collectively, all of the violations of the FDCPA in the second letter,

          individually or collectively, are also false, deceptive, or misleading representation or

          means in connection with the collection of a debt in violation of 15 U.S.C. §1692e,

          §1692e(10).


52.       Taken individually or collectively, all of the violations of the FDCPA in the first letter are

          also unfair or unconscionable means to collect or attempt to collect any debt in violation

          of 15 U.S.C. §1692f.


53.       As a direct and proximate cause of the Defendant’s violation of the law, the Plaintiff and

          the members of the Class have suffered damages and will continue to suffer those

          damages in the future.


WHEREFORE, The Plaintiff and the members of each Class demand trial by jury and judgment
against the Defendant AMS for:
1.        Statutory damages pursuant to 15 U.S.C. §1692k.
2.        Such additional damages as the court may allow for each plaintiff/Class member up to
          $1,000.00 pursuant to 15 U.S.C. § 1692k.
3.        The amount the court may allow for all other Class members, without regard to a
          minimum individual recovery, not to exceed the lesser of $500,000 or 1 per centum of the
          net worth of the debt collector pursuant to 15 U.S.C. § 1692k.
4.        Attorney’s fees and costs pursuant to 15 U.S.C. § 1692k.
5.        Such other and further relief in the premises that the Court deems appropriate.


                                                     Page 20 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 21 of 22 PageID 21




                           COUNT II VIOLATION OF FLORIDA’S
                       CONSUMER COLLECTION PRACTICES ACT, CH. 559

54.       Plaintiff readopts and realleges allegations 1 through 21, inclusive, as if fully set forth

          herein.


55.       In addition to all other counts of this complaint or in the alternative to them, the Plaintiff,

          sues Defendant AMS for violation of the FLCCPA §559.72(9) (2020), F.S.


56.       At all times material hereto, Defendant AMS acted to collect consumer debts, including

          consumer debts for personal medical services rendered in Florida.


57.       The Defendant sent two (2) collection letters to the Plaintiff. One dated 3/2/2020, a copy

          of which is attached hereto and made a part hereof as Exhibit “A”, and the other dated

          3/24/2020, a copy of which is attached hereto and made a part hereof as Exhibit “B”.


58.       Both letters were debt collection communications from AMS and concerned the Plaintiff's

          debt for personal medical services rendered to and for herself.


59.       The Plaintiff received both letters.


60.       Both letters demanded payment of $110.00 from the Plaintiff.


61.       The Plaintiff did not owe $110.00.


62.       The Plaintiff made partial payment of the debt and owed, at most, $85.00. All records

          clearly show the correct amount of this debt was only $85.00 well before the Defendant

          started their collection activities so the Defendant knew the correct amount of the debt

                                                     Page 21 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
Case 6:20-cv-01591-PGB-DCI Document 1 Filed 08/30/20 Page 22 of 22 PageID 22




          prior to starting their collection activities.


63.       Therefore, the Defendant’s attempt to increase the Plaintiff’s debt from $85.00 to

          $110.00 was a claim, attempt, or threaten to enforce the Defendant knows that the debt is

          not legitimate, or assert the existence of some other legal right when the Defendant

          knows that the right does not exist in violation of 559.72(9) (2020), F.S.


64.       As a direct and proximate cause of the Defendant’s violation of the law, the Plaintiff has

          suffered damages, including emotional distress, embarrassment, humiliation, harassment,

          loss of sleep, stress and anxiety and will continue to suffer those damages in the future.


WHEREFORE, The Plaintiff demands trial by jury and judgment against the Defendant AMS for:
1.        Statutory Damages of $1,000 if an individual claim.
2.        Punitive damages.
3.        Temporary and permanent equitable/injunctive relief enjoining the Defendant from
          further violations of chapter 559, F.S.
4.        Attorney’s fees and costs pursuant to F.S. §559.77.
5.        Such other and further relief in the premises that the Court deems appropriate.

                                         /s/        John J.R. Skrandel, FL Bar #120413   8/30/2020

                                             DEMAND FOR JURY TRIAL

Plaintiff demands trial by jury on all matters triable by jury as a matter of right or law.


                                         /s/    John J.R. Skrandel, FL Bar #120413
                                         John J.R. Skrandel
                                         Jerome F. Skrandel, PL
                                         Trial Counsel for Plaintiff SHELBY HILL
                                         P.O. Box 14759, North Palm Beach, FL 33408
                                         Phone (561)863-1605           Email JFSPA@MSN.COM




                                                     Page 22 of 22
C:\Users\jjrsp\Desktop\Legal\Clients\Hill\2-AMS-2020+\2-Suit\1-0Complaint.doc
